OPINION AND JOURNAL ENTRY
Pro-se Petition for Writ of Mandamus was filed by Relator on November 9, 2000 seeking an order to compel Respondent to credit Relator with 180 days of jail time credit for time served in confinement at the Mahoning County Justice Center awaiting disposition of his criminal charges. By order issued from this Court on November 29, 2000, Respondent was granted 30 days to file an answer to the Petition or otherwise plead in this matter.
On December 29, 2000, Respondent filed a motion for additional time until January 29, 2001, to plead. The motion was granted by this Court.
On January 22, 2001, Respondent filed a motion to dismiss this original action as moot. Attached to the motion is a journal entry from Common Pleas Case No. 97 CR 1075, captioned State of Ohio v. Sampson Williams,III which recites in full:
  "Defendant is hereby granted 180 days credit for time served in the Mahoning County Justice Center while awaiting disposition of the charges pending against him in the above captioned matter. This entry applies nunc pro tunc to the sentencing entry filed in this case on June 23, 1998. Copies of this entry to be forwarded to the Defendant, the Mahoning County Prosecutor's Office, the Ohio Adult Parole Authority, and the Trumbull Correctional Institution."
Such action by Respondent, in granting the ultimate relief prayed for by Relator in this cause, renders the Petition for Writ of Mandamus moot.
Accordingly, the motion to dismiss is sustained. Petition dismissed. Costs taxed against Petitioner.
Final order. Clerk to serve notice as provided by the Civil Rules.
Donofrio, J., concurs, Vukovich, J., concurs, Waite, J., concurs.